Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-17-2006

USA v. Jackson
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2412




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Jackson" (2006). 2006 Decisions. Paper 575.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/575


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-2412


                          UNITED STATES OF AMERICA,

                                                Appellee,

                                           v.

                                BRAHEEM JACKSON,

                                                Appellant.



                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                              (D.C. No. 02-cr-00172-36)
                      District Judge: Honorable Stewart Dalzell



                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                   June 23, 2006

Before: SLOVITER and FUENTES, Circuit Judges, and RESTANI*, International Trade
                                  Judge.

                               (Filed: August 17, 2006)


                                OPINION OF THE COURT


      *
        The Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.

                                           1
FUENTES, Circuit Judge.

       Braheem Jackson challenges his conviction as well as the constitutionality of his

384-month sentence in light of United States v. Booker, 543 U.S. 220 (2005). For the

reasons stated herein, we affirm Jackson’s conviction, but remand his case for re-

sentencing in accordance with the mandate of Booker.

                                              I.

       Jackson was charged in the Eastern District of Pennsylvania with: (1) conspiracy

to distribute cocaine or cocaine base, in violation of 21 U.S.C. § 846; (2) use of a firearm

in furtherance of a drug offense, in violation of 18 U.S.C. § 924(c); (3) possession with

intent to distribute more than 50 grams of cocaine or cocaine base, in violation of 21

U.S.C. § 841(a)(1); and (4) possession with intent to distribute more than 50 grams of

cocaine or cocaine base within 1,000 feet of a school, in violation of 21 U.S.C. § 860(a).

Prior to the trial, Jackson moved to suppress the gun and the drugs gathered from 636

North Brooklyn Street, the house where Jackson was arrested. This motion was denied at

a pre-trial hearing, and the case moved forward to trial. At the conclusion of the trial,

Jackson was convicted of the firearm and drug charges. As part of its verdict, the jury

made a specific finding that Jackson was responsible for possessing or distributing at least

50 grams of cocaine base. The jury could not, however, reach a verdict on the conspiracy

count, and that charge was eventually dismissed on the motion of the United States.

Jackson was subsequently sentenced to 324 months in prison for the drug possession


                                              2
charges and an additional 60 months for the gun charge. This appeal followed.

                                             II.

       In filing both his opening and reply briefs, Jackson was represented by counsel. In

both of those briefs, Jackson challenges only his sentence, on the ground that it was

unconstitutional in light of Booker. After these briefs had been filed, however, Jackson

filed a motion requesting permission to file a supplemental brief without the assistance of

counsel. Though we initially denied this motion, upon further consideration we granted

Jackson leave “to file a pro se brief challenging the District Court’s denial of [his] motion

to suppress evidence.”

       Jackson raises two challenges to his conviction in his pro se brief. First, he

discusses the issue we granted him leave to address, namely, the District Court’s denial of

his motion to suppress. Jackson claims that the motion to suppress should have been

granted because at the suppression hearing the prosecution put on a witness it knew

would give false testimony. Accordingly, Jackson requests that we vacate the denial of

his motion to suppress and remand his case for a new trial on all charges. Jackson second

argues in his pro se brief that his possession of a gun in furtherance of a drug offense

charge should have been included as a lesser included offense within the conspiracy

charge. Because the jury did not find him guilty of conspiracy, Jackson maintains that

Double Jeopardy protections bar his being convicted of the gun possession charge. We

will first address Jackson’s pro se claims, then move on to his Booker challenge.



                                              3
                                            III.

                                             A.

       Because Jackson failed to allege prosecutorial misconduct before the District Court

and raised no objection at that time, we review for plain error. United States v. Brennan,

326 F.3d 176, 182 (3d Cir. 2003); see also Fed. R. Crim. Pro. 52(b). “In order to

demonstrate prosecutorial misconduct under a plain error standard, the review must reveal

‘egregious error or a manifest miscarriage of justice.’” Id. (quoting United States v.

Brown, 254 F.3d 454, 458 (3d Cir. 2001)). Jackson argues that, at the pre-trial

suppression hearing, the prosecution commited an act of misconduct by presenting

favorable police officer testimony, while excluding the contradictory testimony of civilian

witness David West. Jackson maintains that if West’s testimony had been presented, it

would have established that evidence seized from the residence where Jackson was

arrested was taken unlawfully: whereas the police claim they entered 636 North Brooklyn

Street in “hot pursuit” of West, West claims the police broke into the residence after he

had already surrendered.

       The general rule applied in these circumstances is that a “conviction obtained by

the knowing use of perjured testimony is fundamentally unfair, and must be set aside if

there is any reasonable likelihood that the false testimony could have affected the

judgment of the jury.” United States v. Agurs, 427 U.S. 97, 103 (1976) (footnotes

omitted). Bearing this rule in mind, Jackson’s prosecutorial misconduct claim fails for



                                             4
two reasons. First, West’s testimony does not demonstrate that the police officer

testimony is perjured. Though West’s testimony does stand in contradiction to the police

officer testimony, “it is not enough that the testimony is challenged by another witness”

for it to be considered perjured. United States v. Payne, 940 F.2d 286, 291 (8th Cir.

1991).

         Second, even if the police officer testimony was false, the requirement that the

prosecution knew of the perjury has not been satisfied. Agurs, 427 U.S. at 103. In this

case, the prosecution was presented with only conflicting testimony, and without

definitive evidence to determine whose testimony was credible, it was not possible at the

time of the suppression hearing for the prosecution to know if the police testimony

constituted perjury. Thus, we see no plain error here, and Jackson’s prosecutorial

misconduct claim accordingly fails.

         In regard to the gun charges, because Jackson raised this issue for the first time in

his pro se brief, which was submitted after his opening brief, it did not meet the general

requirement that issues on appeal must be set forth and argued in a party’s opening brief.

United States v. Vazquez, 271 F.3d 93, 107 (3d Cir. 2001) (en banc). Unlike the denial of

Jackson’s motion to suppress, we did not grant Jackson permission to bypass this

requirement as to his Double Jeopardy claim. That claim is thus waived.

                                               B.

         Jackson requests re-sentencing pursuant to Booker, and the prosecution concedes



                                                5
this issue. In United States v. Davis, 407 F.3d 162 (3d. Cir. 2005) (en banc), this Court

adopted a policy of granting re-sentencing to cases on direct review that were in violation

of the Booker mandate. We held that prejudice can be presumed if a defendant is subject

to “a sentence greater than the maximum authorized by the facts found by the jury alone,”

or treatment of the “Guidelines as mandatory rather than advisory.” Id. at 164. Since the

District Court treated the Sentencing Guidelines as mandatory, and found Jackson

responsible for an amount drugs exceeding that found by jury,1 we grant re-sentencing.

                                            III.

       For the reasons stated above, we affirm Jackson’s conviction, but remand this

matter for re-sentencing.




       1

The District Court found Jackson responsible for 898 grams of cocaine base, (App. 3.16),
in excess of the “50 grams or more” found by the jury, (App. 4a-4e); the District Court
judge indicated that he treated the Sentencing Guidelines as mandatory by stating, “my
hands are very much tied under the way the federal law works,” (App. 3.28).

                                             6